Title: To Thomas Jefferson from Craven Peyton, 18 January 1809
From: Peyton, Craven
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Monteagle Jany. 18. 1809
                  
                  The change in the payment of three hundred & siventy five Dollars is perfectly agreeable, to me, I am hurt at your Necessity of selling a part of your land purchasd. of the Hendersons, in yours of the 9th inst You ask me to state, what that part is worth, all that lays south of the Main Road & whithar it woud not sell bettar in lots. It appears to me it lays very well to divide, making two lots about 500 Or 600 Acers each, as to what it will command, that will very much depend on the payments, such qualitied land have sold at various prices within two years, Colo Randolph gave between 40/, & 50/, shillings ⅌ Acre I have had some of Mine valued by men on oath within a few months at Cash at 20/. ⅌ Acre, & some at 30/ the quality about equal to yours. those prices may serve as a guide for you, in making your Sale, It Appears to me, bettar sales may be made, to the North of the susquehannah, then hear, there land is very high & Money very plenty, I propose makeing a tryal of some of Mine in about 10 days, If you wish yours offared also. & will give me instructions, I shall take great deligh in rendaring You Any service in my power, & as the papers all appear in my Name, in case of a sale, & its your wish, I coud. make the titles to the purchasers. With great esteem
                  
                     C. Peyton 
                     
                  
               